SieekiN,
dissenting: It seems to me that the stipulation of the parties in these proceedings that “W. J. Bryson and his wife assigned to each of the petitioners herein one-sixteenth of their one-eighth retained royalty interest in the oil, gas or other mineral that might be produced from the said 160 acres in the year 1922 ” does not justify the decision that the assignment was of income. It is at that point of the opinion that a distinction, if any, is to be made *494between these proceedings and the situation considered in the Leydiq and Paulson cases, as well as the Blaney and Marshall Field) cases. The distinctions drawn in the prevailing opinion seem to me to be no distinctions at all and constitute an attempt to overrule those cases without saying so. If the subject matter, a royalty interest in an oil and gas lease, is susceptible of present sale, it is clear to me that it may also be the subject of a completed gift and in either case, I believe, the income flowing from the property becomes that of the grantee. That the term is limited makes no difference — that limitation meaning only that a smaller estate is created in the grantee.
Trussell agrees with this dissent.